Acknowledgments
1. 	Applicant’s original filing on 8/28/2020 is acknowledged. 
2.	This paper is assigned paper No. 20220426, by the Examiner.
Notice of Pre-AIA  or AIA  Status
3.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
4.	Claims 1-20 are allowed.

Reasons for Allowance
5.	The following is an Examiner’s statement of reason for allowance:
	Regarding the claimed terms, the Examiner notes that a “general term must be understood in the context in which the inventor presents it.” In re Glaug 283 F.3d 1335, 1340, 62 USPQ2d 1151, 1154 (Fed. Cir. 2002). Therefore the Examiner must interpret the claimed terms as found on the specification of the instant application. Clearly almost all the general terms in the claims may have multiple meanings.  So where a claim term "is susceptible to various meanings,...the inventor's lexicography must prevail.... " Id. Using these definitions for the claims, the claimed invention was not reasonably found in the prior art. 
  	The closest prior art of record (US Publication 2021/0383374 to Liberty) which discloses a system for implementing and managing network-based, variable authentication protocols receives information relating to a digital monetary transaction. Additionally, the system accesses an initial authentication protocol dataset. The system also generates a variable authentication protocol dataset. The system then communicates the variable authentication protocol dataset to the point-of-sale computer system. The system also receives, from the point-of-sale computer system, authentication tokens. Further, the system validates the authentication tokens in view of the variable authentication protocol dataset. Further still, in response to the validation of the authentication tokens, the system processes the digital monetary transaction.
  	The closest prior art and the cited prior art, however, does not teach or suggest, alone or in combination, the particular combination of steps or elements as recited in the independent claims 1, 10 and 15, specifically the combination of steps of: associating the transaction request with a second transaction instrument by routing a non-transactable token from the first token processing engine to a second token processing engine, the non-transactable token comprising at least a portion of the first transactable token; providing, through the network interface component to a second remote entity, using the second token processing engine, the transaction request with a second transactable token associated with the second transaction instrument for use by the second remote entity to authorize the second transaction instrument, as recited in claims 1, 10 and 15.  Moreover, the missing claimed elements from Liberty are not found in a reasonable number of reference(s).  Yet even if the missing claimed elements were found in a reasonable number of references, a person of ordinary skill in the art at the time the invention was made would not have been motivated to include these missing elements in an embodiment in the Liberty disclosures because it is not common to: associating the transaction request with a second transaction instrument by routing a non-transactable token from the first token processing engine to a second token processing engine, the non-transactable token comprising at least a portion of the first transactable token; providing, through the network interface component to a second remote entity, using the second token processing engine, the transaction request with a second transactable token associated with the second transaction instrument for use by the second remote entity to authorize the second transaction instrument.  Hence, the claims are allowable over the cited prior art.  Dependent claims 2-9, 11-14 and 16-20 are also allowable for the same reason(s) described above.

9.	Any comments considered necessary by the Applicant must be submitted no later than the payment of the issue fee and to avoid processing delays, should preferably accompany the issue fee.  Such submission should be clearly labeled “comments on Statement of Reason for Allowance.”
 Conclusion

10.	The prior art made of record and not relied upon is considered pertinent to     

Applicant’s disclosure.

	Any inquiry concerning this communication or earlier communication from 

the examiner should be directed to Mr. Dante Ravetti whose telephone number is 

(571) 270-3609.  The examiner can normally be reached on Monday – Thursday 

9:00am-5:00pm.

	If attempts to reach examiner by telephone are unsuccessful, the 

examiner’s supervisor, Mr. John Hayes may be reached at (571) 272-6708.  The 

fax phone number for the organization where this application or proceeding is 

assigned is (571) 270-4609.

	Information regarding the status of an application may be obtained from 

the Patent Application Information Retrieval (PAIR) system.  Status information 

for published applications may be obtained from either Private PAIR or Public 

PAIR.  Status information for unpublished applications is available through 

Private PAIR only.  For more information about the PAIR system see 

http://pair-direct,uspto.gov.  Should you have questions on access to the private 

PAIR system, please contact the Electronic Business Center (EBC) at 1-(866) 

217-9197.  If you would like assistance from a USPTO Customer Service 

Representative or access to the automated information system, call 1-(800) 786-

9199 (IN USA or CANADA) or 1-(571) 272-1000.

/DANTE RAVETTI/Primary Examiner, Art Unit 3685                                                                                                                                                                                                        4/26/2022